Bullard, J.
The plaintiff alleges, that the Commercial Railroad Bank of Vicksburg is indebted to him in the sum 116,216, with interest at eight per cent, as evidenced by a certificate of which he is holder by assignment from W. Laughlin, by which the said Bank, through their agents signing as assignees, acknowledge that they are indebted to W. Laughlin in that amount. He alleges, that the assignment from the Bank to said assignees is void, and demands judgment against the corporation.
The instrument upon which the action is brought, is a certificate signed by Bodley and Robins, as general assignees of the Bank, to the effect that Laughlin had filed his claim against the Commercial and Railroad Bank of Vicksburg to the amount above stated, on which he, his representatives or assigns, are entitled to the benefit of said assignment, and to a ratable portion of the dividends which may be declared in pursuance of said deed, said dividend to be payable on the production of this certificate, and receipt endorsed thereon.
The plaintiff’s assignor, by surrendering to the assignees the *194original evidence of his claim, and accepting this certificate, clearly acceded to the conditions of the assignment itself, and cannot now claim contrary to the tenor of the certificate. The court did not err in giving judgment in favor of the defendants.

Judgment affirmed.